aee201910kexhibit1016_image2.jpg [aee201910kexhibit1016_image2.jpg]




aee201910kexhibit1016_image3.gif [aee201910kexhibit1016_image3.gif]






Exhibit 10.17












2020 Ameren Short-Term
Incentive Plan












Plan Summary
Effective January 1, 2020






--------------------------------------------------------------------------------





Contents
       Page
Summary
3
Eligibility
3
Award Opportunities
3
Plan Structure
3
Annual Performance Metrics
3
Base Award
5
Individual Performance Modifier
5
Individual Short-Term Incentive Payout
5
Impact of Events
6
Confidentiality and Non-Solicitation Obligations
7
Confidential Information
7
Non-Solicitation
8
Impact on Incentive Award Payment
8
Ameren Relief
9
Administration
9
Governing Law, Jurisdiction and Agreement to Arbitrate
9
Miscellaneous
10



aee201910kexhibit1016_image4.gif [aee201910kexhibit1016_image4.gif] 2

--------------------------------------------------------------------------------





Summary
The Ameren Short-Term Incentive Plan (“STIP”) is intended to reward eligible
Officers for their contributions to Ameren’s success. The STIP rewards Officers
for Ameren’s earnings per share (“EPS”) results, safety, customer operational
performance, customer satisfaction results and individual performance during a
plan year (January 1 - December 31). The STIP is approved by the Human Resources
Committee of Ameren’s Board of Directors (“Committee”). Ameren reserves the
right at its sole discretion to revise, modify, suspend, continue or discontinue
the STIP effective for a future plan year.


Eligibility
All Officers The role of Assistant Vice President is considered to be an Officer
of the company and therefore, eligible for the Ameren Short-Term Incentive Plan.
who are actively employed on the date the award is paid and who comply with the
Confidentiality and Non-Solicitation obligations described below are eligible to
participate in the STIP pursuant to the terms described herein and except as
provided under “Impact of Events” (below).


Award Opportunities
Award opportunity percentages are set by the Committee. Annually, you will
receive a communication statement regarding your short-term incentive target
opportunity, expressed as a percentage of your base salary. Base salary is
defined, generally, as the salary at the end of the plan year or at the time of
eligible termination of employment, if earlier. However, if your salary changes
during the plan year, proration will apply as specified in “Job changes during
plan year" under “Impact of Events.”


Plan Structure
The STIP has four primary components: (1) annual performance metrics; (2) base
award; (3) individual performance modifier; and (4) an individual short-term
incentive payout. These components are described in more detail below.
a1016p3.jpg [a1016p3.jpg]
Annual Performance Metrics
The performance metrics in the plan are shown below:
Metric
Weight
Earnings Per Share (EPS)
75%
Safety Coaching c2c
5%
Safety c2c Participation Rate
5%
SAIFI
5%
CPI
5%
JD Power Customer Satisfaction Index
2.5%
Ameren Listens Customer Care After Call Survey
2.5%

__________________
1 The role of Assistant Vice President is considered to be an Officer of the
company and therefore, eligible for the Ameren Short-Term Incentive Plan.


aee201910kexhibit1016_image4.gif [aee201910kexhibit1016_image4.gif] 3

--------------------------------------------------------------------------------





Earnings Per Share (“EPS”) - The EPS goal represents GAAP continuing diluted EPS
and is set generally consistent with earnings guidance and the proposed annual
budget. EPS achievement levels may be adjusted to include or exclude specified
items of an unusual nature or non-recurring or significant events not
anticipated in the business plan when EPS achievement levels were established.
Any such adjustment will be determined by the Committee at its sole discretion
and only as permitted by the Ameren Corporation 2014 Omnibus Incentive
Compensation Plan (“Plan”).


Safety c2c Participation Rate - The safety co-worker to co-worker ("c2c")
Participation Rate measures the percent of co-workers (unique observers) that
have performed at least one c2c during a month. A c2c is a leading indicator for
safety performance and represents a formal process for co-worker interactions
with the goal of:
•
Reinforcing positive behaviors;

•
Providing constructive feedback for at risk behaviors and conditions;

•
Identifying and discussing corrective actions or continuous improvement
opportunities;

•
Gathering safety behavior data for trending, sharing and learning; and

•
Proactively correcting behaviors to prevent injuries.

To calculate the c2c participation rate, the total number of co-workers who have
performed one or more c2cs during the month is divided by the established
baseline headcount to determine the participation rate for that month. Each
month is mutually exclusive and each monthly participation rate is averaged to
determine the annual participation rate.
Safety Coaching c2c - A Safety Coaching c2c occurs when one experienced and
trained leader observes a second co-worker performing a c2c and provides
feedback on how to improve the quality of the observation of the observed
co-worker. The target for this performance metric is based on the number of
coaching c2c's that occur during the calendar year.
System Average Interruption Frequency Index ("SAIFI") - SAIFI is a standard
customer reliability measure that assesses how often the average customer
experiences a sustained interruption over a one-year period. The measure is
calculated consistent with reporting standards of the Institute of Electrical
and Electronics Engineers (IEEE), which excludes major events (e.g., major
storms). A lower SAIFI result indicates higher performance.
Callaway Performance Index ("CPI") - CPI measures Callaway Energy Center’s
overall plant performance through an index of safety and reliability measures,
consistent with the Institute of Nuclear Plant Operations (INPO) Index. CPI
measures the same 12 performance measures as the INPO Index, but measures
performance over a 12-month period, as compared to the INPO Index’s 18-month
performance period. A higher CPI score indicates higher performance.
JD Power Midwest Large Electric Utility Customer Satisfaction Index ("JD Power")
- JD Power measures critical components driving overall residential customer
satisfaction across six factors, including power quality/reliability, price,
billing and payment, communications, corporate citizenship, and customer
service.










aee201910kexhibit1016_image4.gif [aee201910kexhibit1016_image4.gif] 4

--------------------------------------------------------------------------------





Ameren Listens Customer Care After Call Survey ("Ameren Listens") - Ameren
Listens measures overall satisfaction with call center representatives on a
5-point rating scale. The target for this metric is based on the percentage of
customers rating the call center representative as 5 on a 5-point scale.


Three levels of performance achievement are established for each performance
metric - Threshold, Target and Maximum. The three levels are defined as follows:


a1016p4.jpg [a1016p4.jpg]


Base Award
Following the conclusion of the plan year, Ameren’s actual results for each of
the performance metrics will be measured. Using these performance results, a
formulaic Base Award will be determined for each Officer. Achievement between
the established levels (threshold, target, and maximum) will be interpolated on
a straight-line basis. As described below, this formulaic Base Award will then
be subject to modification based on your individual contributions and
performance.


Individual Performance Modifier
Your Base Award may be adjusted up or down by as much as 25%, based on your
individual contributions and performance during the plan year. Demonstrated
leadership and the achievement of key operational goals (besides those
specifically measured under the Plan) are also considered when further modifying
the Base Award for each Officer. In the case of poor or non-performance, an
award may be adjusted down to zero.


In the event that maximum results are achieved under the performance metrics and
therefore, the Base Award is equal to 200% of the short-term target incentive
opportunity, the individual performance modifier may only apply as a reduction
to the Base Award.


Individual Short-Term Incentive Payout
The individual short-term incentive payout represents the actual short-term
incentive award you will receive as a result of both Ameren’s performance and
your own individual contributions. The maximum payout under the STIP is 200% of
your short-term target incentive target opportunity.










aee201910kexhibit1016_image4.gif [aee201910kexhibit1016_image4.gif] 5

--------------------------------------------------------------------------------





The following diagram shows how the final short-term incentive payment is
calculated:


a1017p6.jpg [a1017p6.jpg]






2020 STIP awards will be paid no later than March 15, 2021. Except as described
below under “Impact of Events”, in no event will you be eligible for, or
entitled to, a payment of an award if you are not actively employed with Ameren
on the date the award is paid.


The Committee will review and has the authority to approve the final amount of
payment. All payments are within the complete and sole discretion of the
Committee. The final payment amount awarded to each Officer is final and
conclusive and not subject to review. In the event an award is mistakenly
calculated and paid, the Company has the right to recover any overpayment of an
award or to make an additional payment of an award that was underpaid.


Impact of Events
The following table shows how the STIP payout is impacted by various employment
events.


Event
Payout
Hire during plan year
The award pays out by March 15, 2021 based on 2020 base salary and final
performance results, pro rata for the number of days worked in the plan year and
subject to the individual performance modifier.
Job changes during plan year (salary increase, new role, etc.)
The award pays out by March 15, 2021 based on 2020 base salary and final
performance results, pro rata based on any changes in short-term incentive
target opportunity, salary, performance metrics and/or plan eligibility for each
respective time period during the plan year, and subject to the individual
performance modifier.









aee201910kexhibit1016_image4.gif [aee201910kexhibit1016_image4.gif] 6

--------------------------------------------------------------------------------





Event
Payout
Death, disability or retirement during plan year or following plan year but
before award is paid
The award pays out by March 15, 2021 based on 2020 base salary and final
performance results, pro rata for the number of days worked in the plan year,
and subject to the individual performance modifier. In addition, any amounts
payable under the Plan shall be offset by any amount owed by the Officer to
Ameren or any subsidiary.
Paid, unpaid or military leave of absence during plan year
Treated as a period of normal employment.
Involuntary termination resulting in eligibility for payment under the Ameren
Corporation Severance Plan for Ameren Officers
The award pays out by March 15, 2021 based on 2020 base salary and final
performance results, pro rata for the number of days worked in the plan year,
and subject to the individual performance modifier, assuming the eligible
participant signed and returned the Company’s approved general release and
waiver within the appropriate deadlines and without timely revocation. In
addition, any amounts payable under the Plan shall be offset by any amount owed
by the Officer to Ameren or any subsidiary.
Other involuntary or voluntary termination
No payout if termination occurs during the plan year or following the plan year
but before any award is paid.
Violation of Confidentiality or Non-Solicitation Provision, or engaging in
conduct or activity that is detrimental to Ameren, as further described below
No payout if violation occurs before any award is paid. If violation occurs
after the award is paid, the Officer will repay the award upon demand from
Ameren.



Confidentiality and Non-Solicitation Obligations
Confidential Information
Officers, by virtue of their position with Ameren, have access to and/or receive
trade secrets and other confidential and proprietary information about Ameren’s
business that is not generally available to the public and which has been
developed or acquired by Ameren at considerable effort and expense (hereinafter
“Confidential Information”). Confidential Information includes, but is not
limited to, information about Ameren’s business plans and strategy,
environmental strategy, legal strategy, legislative strategy, finances,
marketing, management, operations, and/or personnel. As an Officer, you agree
that, both during and after your employment with Ameren, you:
a.
will only use Confidential Information in connection with the Officer’s duties
and activities on behalf of or for the benefit of Ameren;

b.
will not use Confidential Information in any way that is detrimental to Ameren;

c.
will hold the Confidential Information in strictest confidence and take
reasonable efforts to protect such Confidential Information from disclosure to
any third party or person who is not authorized to receive, review or access the
Confidential Information;

d.
will not use Confidential Information for the Officer’s own benefit or the
benefit of others, without the prior written consent of Ameren; and

e.
will return all Confidential Information to Ameren within two business days of
the Officer’s termination of employment or immediately upon Ameren’s demand to
return the Confidential Information to Ameren.

Notwithstanding the foregoing, in accordance with the Defend Trade Secrets Act
of 2016, the Participant will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that: (A)
is made (1) in confidence to a federal, state, or local government


aee201910kexhibit1016_image4.gif [aee201910kexhibit1016_image4.gif] 7

--------------------------------------------------------------------------------





official, either directly or indirectly, or to an attorney; and (2) solely for
the purpose of reporting or investigating a suspected violation of law; or (B)
is made in a complaint or other document that is filed under seal in a lawsuit
or other proceeding. If the Participant files a lawsuit for retaliation by the
Ameren for reporting a suspected violation of law, the Participant may disclose
the Ameren’s trade secrets to the Participant’s attorney and use the trade
secret information in the court proceeding if the Participant (A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.
Non-Solicitation
In addition, in the event that you terminate employment with Ameren, you agree
that, for one year from the end of your employment, you will not, directly or
indirectly, on your behalf or on behalf of any other person, company or entity:
a.
market, sell, solicit, or provide products or services competitive with or
similar to products or services offered by Ameren to any person, company or
entity that:

i.
is a customer or potential customer of Ameren during the twelve (12) months
prior to your termination of employment and

ii.
with which you had direct contact with during the twelve (12) months prior to
your termination of employment or possessed, utilized or developed Confidential
Information about during the twelve (12) months prior to your termination of
employment;

b.
raid, hire, solicit, encourage or attempt to persuade any employee or
independent contractor of Ameren, or any person who was an employee or
independent contractor of Ameren during the 24 months preceding your
termination, to leave the employ of, terminate or reduce the person’s employment
or business relationship with Ameren;

c.
interfere with the performance of any Ameren employee or independent
contractor’s duties for Ameren.

Impact on Incentive Award Payment
If an Officer violates the Confidentiality and Non-Solicitation obligations or
engages in conduct or activity that is detrimental to Ameren in the one year
after employment with Ameren ends, then the Officer will not be eligible for the
incentive award and the award will be rescinded. If an Officer violates the
Confidentiality and Non-Solicitation obligations after the award is paid, or if
Ameren learns of the violations after the award is paid, the Officer shall repay
the award to Ameren within thirty (30) days of receiving a demand from Ameren
for the repayment of the award.


Similarly, if an Officer engages in conduct or activity that is detrimental to
Ameren after the award is paid, or if Ameren learns of the detrimental conduct
or activity after the award is paid, and such conduct occurred less than one
year after Officer's employment with Ameren ended, Officer shall repay the award
to Ameren within thirty (30) days of receiving a demand from Ameren for the
repayment of the award and Ameren shall be entitled to an award of attorneys'
fees incurred in connection with securing such repayment.
Ameren Relief
The Officer acknowledges and agrees that the Confidentiality and
Non-Solicitation provisions set forth above are necessary to protect Ameren’s
legitimate business interests, such as its Confidential Information, goodwill
and customer relationships. The Officer acknowledges and agrees that a breach by
the Officer of either the Confidentiality or Non-Solicitation provision will
cause irreparable damage to Ameren for which monetary damages alone will not
constitute an adequate remedy.


aee201910kexhibit1016_image4.gif [aee201910kexhibit1016_image4.gif] 8

--------------------------------------------------------------------------------







In the event of such breach or threatened breach, Ameren shall be entitled as a
matter of right (without being required to prove damages or furnish any bond or
other security) to obtain a restraining order, an injunction, or other equitable
or extraordinary relief that restrains any further violation or threatened
violation of either the Confidentiality or Non-Solicitation provision, as well
as an order requiring the Officer to comply with the Confidentiality and/or
Non-Solicitation provisions. Ameren’s right to a restraining order, an
injunction, or other equitable or extraordinary relief shall be in addition to
all other rights and remedies to which Ameren may be entitled to in law or in
equity, including, without limitation, the right to recover monetary damages for
the Officer’s violation or threatened violation of the Confidentiality and/or
Non-Solicitation provisions.


Finally, Ameren shall be entitled to an award of attorneys’ fees incurred in
connection with securing any relief hereunder and/or pursuant to a breach or
threatened breach of the Confidentiality and/or Non-Solicitation provisions.


Administration
The STIP and the employee’s rights hereunder are subject to all the terms and
conditions of the Plan, as the same may be amended from time to time, as well as
to such rules and regulations as the Committee or its designee may adopt for
administration of the Plan. The Committee, or its designee, is authorized to
administer, construe and make all determinations necessary or appropriate to the
administration of this STIP, all of which will be binding upon participants. If
any provision of this STIP conflicts in any manner with the Plan, the terms of
the Plan shall control.


Governing Law, Jurisdiction and Agreement to Arbitrate
The STIP shall be interpreted and governed in accordance with the laws of the
State of Missouri.  Any action regarding the STIP, except for any dispute
arising out of the above Confidentiality or Non-Solicitation provisions, shall
be brought before binding Arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association and pursuant to the
Federal Arbitration Act.  Any dispute arising out of the above Confidentiality
or Non-Solicitation provisions shall be brought in either the state or Federal
court located in St. Louis, Missouri, and the Officer agrees to submit
himself/herself to the jurisdiction of the state or Federal court located in St.
Louis, Missouri without regard to conflicts of law principles or personal
jurisdiction. If a court construes all or any part of the above Confidentiality
or Non-Solicitation provisions to be unreasonable or unenforceable, such court
may revise the provision(s) to the maximum extent permitted by Missouri law and
then enforce such provision(s) as so revised.




aee201910kexhibit1016_image4.gif [aee201910kexhibit1016_image4.gif] 9

--------------------------------------------------------------------------------





Miscellaneous
No Officer shall have any claim or right to receive an award under this STIP.
Neither this STIP nor any action taken hereunder shall be construed as giving an
employee any right to be retained by Ameren Corporation or any of its
subsidiaries or to limit in any way the right of Ameren Corporation or any of
its subsidiaries to change such employee’s compensation or other benefits or to
terminate the employment or service of such person with or without cause. For
purposes of this STIP, the transfer of employment by an employee between
subsidiaries shall not be deemed a termination of the employee’s employment.


Contact
Questions regarding this plan may be directed to the Director, Compensation &
Performance at 314.206.0391.




aee201910kexhibit1016_image4.gif [aee201910kexhibit1016_image4.gif] 10